Electronically Filed
                                                          Supreme Court
                                                          SCOT-13-0002832
                                                          27-AUG-2013
                                                          02:07 PM




                           SCOT-13-0002832

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


   IN THE MATTER OF EDWARD S. CANAS and JAMAICA TIARE GRIFFEY,
                           Petitioners.


                         ORIGINAL PROCEEDING

                                ORDER
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon review of the document entitled “Praecipe For And
Notice Of And Attachment Of The Within In Toto Binder & Retainer
of Juris Bond(s) here installed upon:”, which was filed on August
13, 2013, as a complaint in the supreme court, by Edward S. Canas
and Jamaica Tiare Griffey, it appears that we lack jurisdiction
to consider the complaint.    See HRS § 602-5 (Supp. 2012).
Therefore,
          IT IS HEREBY ORDERED that the complaint is dismissed.
          DATED:    Honolulu, Hawai#i, August 27, 2013.
                                /s/ Mark E. Recktenwald
                                /s/ Paula A. Nakayama
                                /s/ Simeon R. Acoba, Jr.
                                /s/ Sabrina S. McKenna
                                /s/ Richard W. Pollack